SULLIVAN, Chief Judge
(concurring in part and dissenting in part):
Today, the principal opinion does not overrule Cooke v. Orser, 12 MJ 335 (CMA 1982); rather it inadvertently ignores this case and its due process approach to the question of broken immunity promises. Its preoccupation with the one-judge opinion of United States v. Churnovic, 22 MJ 401 (CMA 1986), and its “de facto immunity” analysis overlooks the realities of military life and the importance of integrity in command. Moreover, I note that Senior Judge Everett, himself the author of Churnovic, more recently affirmed the due process approach of Cooke v. Orser, supra, in the majority opinion of this Court in United States v. Kimble, 33 MJ 284, 293 (CMA 1991). Accordingly, I cannot join this part of the principal opinion.
The critical issue before this Court is not one of fact but one of law. See Art. 67(c), Uniform Code of Military Justice, 10 USC § 867(c)(1989). It is whether the Constitution and the Code require military authorities to act in accordance with the law when they institute criminal proceedings against servicemembers at courts-martial. Cooke v. Orser, supra, clearly established that it is the legal duty of a convening authority *103and his surrogates to act in a forthright and unambiguous manner when offering immunity to a servicemember in exchange for investigative cooperation. Moreover, it held that, when the desired cooperation is provided by the suspect servicemember, as in this case, quibbling or reneging by these military officers will not be tolerated. Since the principal opinion and all parties agree that this precise communication problem existed in petitioners’ cases, I conclude that they were denied due process of law and that their petition should be granted in full.
Turning next to the “de facto immunity” analysis employed by the principal opinion, I also disagree with its application and conclusion. It holds that petitioners did not clearly and indisputably “establish[] that Col. Naylor ‘unequivocally promised’ ... that they would not be prosecuted if they testified before the PACOM and PACAF boards.” 36 MJ at 101. In recounting its facts tending to support this conclusion, it ignores the specific findings of fact made by the judge at trial and the concessions of the Government to the contrary.
In addition to the findings of fact noted by the principal opinion, the military judge also found as follows:
25. CAPT Gehlke and CAPT Cunningham, as well as their counsel, were aware the Navy investigation was being conducted by RADM Perkins, COL Naylor’s senior. They were also aware COL Moomaw’s investigation was conducted under the authority of Air Force commands.
26. CAPT Gehlke, CAPT Cunningham and their counsel reasonably believed Marine Barracks, Guam, would not initiate disciplinary action against either officer as a result of the training accident or related events. They believed any disciplinary action would be coordinated through COL Naylor.
27. Neither CAPT Gehlke nor CAPT Cunningham were ever directly told by either COL Naylor or LCOL Lee that they would not be court-martialed; that they were granted immunity for any statements to the investigations; or that any assurances or promises of immunity from prosecution had been obtained from any general court-martial convening authority.
28. Both CAPT Gehlke and CAPT Cunningham and their counsel believed Marine Barracks would not initiate disciplinary action.
(Emphasis added.)
Moreover, the Government conceded before us that at least some type of “no prosecution” promise was made to petitioners and their counsel. The Government advised this Court:
The Government does not entirely agree with the determination of the trial judge that the petitioners could not have reasonably have [sic] construed the assurances they received from their commanding officer that they would not be prosecuted for any offense arising out of the transaction (the training exercise) as an effective grant of immunity because the commanding officer of the Marine Corps Barracks, Guam (hereinafter “Barracks”), lacked the requisite authority in his own right. Under this Court’s precedents in United States v. Kimble, 33 MJ 284 (CMA 1991), United States v. Churnovic, 22 MJ 401 (CMA 1986), and Cooke v. Orser, 12 MJ 335 (CMA 1982), Colonel Naylor may well have had apparent disposition authority over the only offenses he thought, on the basis of the accounts he had heard from the accused petitioners themselves, could conceivably have been committed — negligent dereliction of duties. The promises he undoubtedly extended were based on his assumption, reasonable enough, that he knew the truth and the truth would set them free, or at least, release his officers from the threat of court-martial.
Answer to Order to Show Cause at 10 (emphasis added).
Footnote 2 notes:
Colonel Naylor’s testimony (R. 47-62) is equivocal about the nature of the assurances he provided, taking apparent refuge in an imprecise recollection *104and general incoherence when pressed on the point. However, he admits that he was confident his officers had nothing to hide and therefore no reason to be concerned about immunity (R. 51-52), and that after each of the petitioners balked at testifying further upon being administered Article 31 warnings he reiterated his strong belief that they had nothing to worry about and should cooperate. (R. 53-54.) Colonel Naylor recalls repeated and extensive conversations with both Captains Gehlke and Cunningham on the subject of the training accident as he firmly believed it to be, as well as with both counsel. (R. 56-57.) After Gehlke was warned that he was considered a possible homicide suspect and reported this development back to his command, Colonel Naylor agrees reiterating his view that the “Barracks had nothing to hide” and that Gehlke had information critical to the process. (R. 58.) The one point upon which his testimony clashes sharply with the petitioners and the defense counsel who testified is in Naylor’s insistence that he never exhorted the petitioners to go against the advice of their counsel. (R. 59.) The testimony of Lt. Debra Dawn Cooper, JAGC, USNR, (R. 73-74) and Lt. William D. Bunch JAGC, USNR, (R. 144) indicates that both Colonel Naylor and Lieutenant Colonel Lee exerted maximum efforts to persuade counsel to withdraw their opposition to their respective clients’ testimony, an eagerness strongly corroborative of the account rendered by Captain Gehlke that depicts Colonel Naylor attempting to override Lt. Bunch’s advice outside of counsel’s presence. The military judge’s factual determinations seem generally well supported in the record: the Government does not, therefore, take issue with them.
(Emphasis added.) The text of the Government’s Answer continues as follows:
Therefore, because of the tangled equities of this case, the Government agrees that Colonel Naylor’s mistaken assurances were sufficient to overcome the initial reluctance of both petitioners to testify after they had been warned, and that that suffices to confer a type of equitable immunity with respect to those offenses, and those offenses alone, as to which Colonel Naylor retained apparent dispositional authority: the charges of dereliction and false official statement.
Answer at 13 (emphasis added).
The disagreement between the parties before this Court is as to the degree of transactional immunity granted to the petitioners in light of the commanding officer’s authority as a special court-martial authority. In this context, the principal opinion’s conclusion that the petitioners have not shown that any transactional immunity was granted to them is somewhat misplaced. Moreover, I further would find that “de facto immunity” existed in this case, see United States v. Churnovic, supra (Everett, C.J.), and RCM 704(c), Discussion, Manual for Courts-Martial, United States, 1984, because the facts of this case clearly and indisputably show that the petitioners, along with their legal counsel, had a reasonable and honest belief that no prosecution at all would be forthcoming.
In conclusion, I respectfully disagree with Part II of the principal opinion. In this case, the petitioners were suspects and were represented by military legal counsel. The facts show that they and their counsel received repeated representations from the senior Marine officer on Guam (Colonel Naylor) that if they told what happened to the boards of inquiry, no disciplinary action would take place. Military Judge’s Findings of Fact 20, 36 MJ at 99, and 26, id. at 103 of this opinion. The Discussion to RCM 704(c) states:
Under some circumstances a promise of immunity by someone other than a general court-martial convening authority may bar prosecution altogether.
We have also suggested in United States v. Kimble, 33 MJ 284, 293 (CMA 1991), that a special court-martial convening authority can similarly bind his superiors. On the basis of these facts, I disagree with the *105principal opinion’s refusal to grant petitioners’ request for a “no prosecution” order. I agree with Part III and the rest of the principal opinion except to the extent that it permits any type of retrial of this case.